978 So.2d 354 (2008)
Timothy SCALLAN and Tena Scallan, Individually and on Behalf of Christina Marie Scallan, et al.
v.
Louis BREES, Enterprise Transportation Company, a/k/a Enterprise Products Company, and Esis, Inc.
No. 2008-C-0461.
Supreme Court of Louisiana.
April 18, 2008.
In re Scallan, Timothy et al.; Scallan, Tena;Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, City Court of Slidell, No. 2005 C 02743; to the Court of Appeal, First Circuit, No. 2006 CA 1853.
Denied.